UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2247


In Re:   VINCENT MISSOURI,

                Petitioner.




     On Petition for Writ of Mandamus. (6:00-cr-00498-MBS-1)


Submitted:   March 31, 2011                 Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vincent Missouri, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vincent    Missouri      petitions    for   a   writ    of    mandamus,

challenging the validity of the sentence imposed by the district

court upon revoking his supervised release.                 He sought an order

from this court correcting the judgment imposed by the district

court.     Our review of the district court’s docket reveals that

on   February   22,    2011,   the    district   court      entered      an    amended

judgment    reducing     Missouri’s     sentence.       Because    the        district

court has corrected the error Missouri seeks to challenge in

this   mandamus   petition,     the    petition    is    moot.        Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the mandamus petition as moot.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  PETITION DENIED




                                        2